Jones v Sullivan (2021 NY Slip Op 02938)





Jones v Sullivan


2021 NY Slip Op 02938


Decided on May 7, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


460 CA 20-00380

[*1]KATHY ANN JONES, PLAINTIFF-APPELLANT,
vJOHN P. SULLIVAN, M.D., INDIVIDUALLY AND AS AGENT, OFFICER AND/OR EMPLOYEE OF SLOCUM DICKSON MEDICAL GROUP, PLLC, AND SLOCUM DICKSON MEDICAL GROUP, PLLC, DEFENDANTS-RESPONDENTS.


CHERUNDOLO LAW FIRM, PLLC, SYRACUSE (JOHN C. CHERUNDOLO OF COUNSEL), AND COZEN O'CONNOR, NEW YORK CITY, FOR PLAINTIFF-APPELLANT. 
MACKENZIE HUGHES LLP, SYRACUSE (SAMANTHA L. MILLER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from a judgment of the Supreme Court, Oneida County (Patrick F. MacRae, J.), entered February 14, 2020. The judgment dismissed the action upon a jury verdict of no cause of action. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: May 7, 2021
Mark W. Bennett
Clerk of the Court